Name: 2010/73/: Council Decision of 25Ã January 2010 repealing Decision 2009/472/EC and concerning the follow-up to the consultation procedure with the Islamic Republic of Mauritania under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: Africa;  economic geography;  European construction;  political framework;  cooperation policy
 Date Published: 2010-02-10

 10.2.2010 EN Official Journal of the European Union L 37/50 COUNCIL DECISION of 25 January 2010 repealing Decision 2009/472/EC and concerning the follow-up to the consultation procedure with the Islamic Republic of Mauritania under Article 96 of the ACP-EC Partnership Agreement (2010/73/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as revised in Luxembourg on 25 June 2005 (2) (hereinafter referred to as the ACP-EC Partnership Agreement), and in particular Article 96 thereof, Having regard to the Internal Agreement between the representatives of the governments of the Member States, meeting within the Council, on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement (3), and in particular Article 3 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Islamic Republic of Mauritania has implemented the consensual solution for ending the crisis as defined by the appropriate measures put in place by Council Decision 2009/472/EC of 6 April 2009 concerning the conclusion of consultations with the Islamic Republic of Mauritania under Article 96 of the ACP-EC Partnership Agreement (4). (2) The Islamic Republic of Mauritania has returned to constitutional rule. (3) In order to contribute to the stability of the country and to prevent new violations of the essential elements referred to in Article 9 of the ACP-EC Partnership Agreement, it is necessary to promote an inclusive national dialogue integrating all relevant and interested political and social actors and to restart cooperation. (4) Decision 2009/472/EC should therefore be repealed, and political dialogue with the Islamic Republic of Mauritania should be resumed with a view to reinforcing democracy, preventing unconstitutional changes of government, reforming the institutions and the role of the armed forces, good political and economic governance, reinforcing the rule of law and human rights and restoring the balance of institutions and power, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/472/EC is hereby repealed. Article 2 Political dialogue with the Islamic Republic of Mauritania under Article 8 of the ACP-EC Partnership Agreement shall be conducted in the form set out in the letter annexed to this Decision. Article 3 This Decision shall enter into force on the day of its adoption. It shall expire on 25 January 2012. If necessary, it may be re-examined on the basis of European Union follow-up missions. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 January 2010. For the Council The President C. ASHTON (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 209, 11.8.2005, p. 27. (3) OJ L 317, 15.12.2000, p. 376. (4) OJ L 156, 19.6.2009, p. 26. ANNEX Sir, It is with great satisfaction that we note Mauritanias return to constitutional rule following the implementation of most of the measures envisaged by the Dakar Agreement, culminating in your appointment as Head of State. It is therefore our pleasure to confirm to you the full resumption of cooperation between the European Union and the Islamic Republic of Mauritania. We note that, in accordance with Article 4-VII of the Dakar Agreement, the different political forces which signed the Agreement have committed themselves to continuing and stepping up an inclusive national dialogue in order to consolidate national reconciliation and democracy. As stated by the members of the International Contact Group at their last meeting on 10 September 2009, it is desirable that this dialogue should take place. It is already encouraging to see the readiness of the various parties to take part in the dialogue. It seems clear that certain underlying issues cited among the root causes of the coup of 6 August 2008 have yet to be resolved. The topics for dialogue referred to in the Dakar Agreement include reinforcing democracy, preventing unconstitutional changes of government, reforming the institutions and the role of the armed forces, good political and economic governance, reinforcing the rule of law and human rights and restoring the balance of institutions and power. The security threats that have emerged in Mauritania underline the need, in this dialogue, to address security related issues, including the link between security and development. The European Union attaches great importance to all issues relating to the stability of your country, including those mentioned above. As these are subjects of mutual interest and given the scale of European Union cooperation in Mauritania in the area of governance, we propose that the political dialogue between Mauritania and the European Union, as provided for in Article 8 of the ACP-EC Partnership Agreement, be strengthened and put on a regular and structured footing. The practical arrangements and terms of reference for this dialogue will have to be established by mutual agreement between your Government and the heads of the European Unions diplomatic missions to the Islamic Republic of Mauritania. One of the objectives of this dialogue will be to promote the inclusive national dialogue mentioned above and to closely monitor its results. We believe that the preconditions and difficulties that have beset the launching of this dialogue could be resolved if the various Mauritanian parties were to focus their discussions on the future and set aside demands and disputes relating to the recent past. To conclude, the European Union will support Mauritanias efforts to overcome the socio-economic and political difficulties that it is experiencing owing to the long-running political crisis connected with the coup of August 2008, the global economic crisis and the new security and terrorist threats. We have the honour to be, Sir, yours faithfully, Done at Brussels, 25 January 2010. For the European Commission JosÃ © Manuel BARROSO For the Council of the European Union C. ASHTON